Opinion by
Linn, J.,
Though twelve assignments of error are filed, but two questions are presented: (1) Whether defendant occupied his sister’s land in circumstances requiring him to pay for use and occupation; and, (2) if so, how much? The parties agreed to refer the case under the local Act of April 6, 1869, P. L. 725, supplemented by the Act of June 22, 1871, P. L. 1363. The evidence discloses a dispute about the facts, and from it the referee concluded that a liability existed and fixed the amount at $720. There is evidence to sustain his conclusions. We need add nothing to what was said by the court below in dismissing exceptions to the referee’s findings by an opinion that will be printed with the report of this case.
The judgment is affirmed.